Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed November 5, 2019, is a reissue of U.S. Patent 9,887,074 (hereafter the '074 patent), which issued from U.S. application Serial No. 14/720,159 (the ‘159 application) with claims 1-30 on February 6, 2018.

Statement Under 37 CFR 3.73(c)
	The statement under 37 CFR 3.73(c) filed 11/05/2019 is defective because it does not provide the Patent No., i.e., 9,887,074, and the issue date, i.e., Feb. 6, 2018, at the corresponding entries at the top of the first page of the form.  Also, the form checks box A on p. 1, but does not either (1) provide the Reel and Frame numbers for the assignment, or (2) attach a copy of the assignment to the 37 CFR 3.73(c) form.  A corrected statement under 37 CFR 3.73(c) is required.

Non-Compliant Amendment
The amendment to the claims filed 11/05/2019 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	Each of claims 1, 21 and 27 uses double bracketing rather than single bracketing to delete subject matter.
	Each of claims 1, 5, 13, 21, 27 and 28 has changed “10-2” to “10-2” without appropriate markings.  It is suggested that the claims recite “10-2” as in the issued claims.
	Each of claims 5, 12 and 28 has changed “10-1” to “10-i” without appropriate markings.  It is suggested that the claims recite “10-1” as in the issued claims.
	Claim 12 has changed “10-4” to “10-4” without appropriate markings.  It is suggested that claim 12 recite “10-4” as in issued claim 12.



Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-30 directed to a method of analyzing macromolecular complex ions by mass spectrometry, and a mass spectrometer for analyzing macromolecular complex ions.  Claims 1, 21 and 27, as presented in the non-compliant amendment of 11/05/2019, are representative.
1. (Currently Amended)  A method of analyzing macromolecular complex ions by mass spectrometry comprising: 
introducing macromolecular complex ions into a first fragmentation device wherein the pressure is above about 10-2 mbar and trapping the complex ions therein for a trapping period of at least 2 ms, the macromolecular complex ion including a plurality of monomer subunits that are non-covalently bound together in the macromolecular complex ion, wherein the first fragmentation device is configured to provide collisional dissociation of the macromolecular complex ions therein at a collision energy of 200 to 300V per elementary charge of the complex ions; 
fragmenting the trapped complex ions in the first fragmentation device to produce monomer subunit ions[[, wherein the macromolecular complex ions and the monomer subunit ions are confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp]]; 
introducing one or more of the species of subunit ions into a second fragmentation device, spatially separated downstream from the first fragmentation device, wherein the first fragmentation device is closer to the ion source than the second fragmentation device; 
using an RF power supply to apply two RF voltage waveforms to the plurality of electrodes of the second fragmentation device, such that a first RF waveform is applied to every other electrode and a second RF waveform is applied to the remaining electrodes, where the two RF voltage waveforms are 180 degrees out of phase with each other; 
fragmenting the subunit ions in the second fragmentation device to produce a plurality of first fragment ions of the subunit ions; and
mass analyzing the first fragment ions in a mass analyzer, or subjecting the first fragment ions to one or more further steps of fragmentation to form further fragment ions and mass analyzing the further fragment ions.

21. (Currently Amended)  A mass spectrometer for mass analyzing macromolecular complex ions comprising: 
an ion source for generating macromolecular complex ions;
a first fragmentation device comprising a stacked ring assembly configured to operate with a pressure therein of above about 10-2 mbar for receiving macromolecular complex ions generated from the ion source and trapping the ions for a trapping period of at least 2 ms and for at least fragmenting the complex ions to monomer subunit ions, the macromolecular complex ion including a plurality of monomer subunits that are non-covalently bound together in the macromolecular complex ion, wherein the first fragmentation device is configured to provide collisional dissociation of the complex ions therein at a collision energy of 200 to 300V per elementary charge of the complex ions[[, wherein the first fragmentation device is configured to confine the macromolecular complex ions and the monomer subunit ions using an RF waveform with an amplitude of 100 Vpp to 300 Vpp]]; 
a second fragmentation device spatially separated downstream from the first fragmentation device for receiving subunit ions from the first fragmentation device and configured to fragment the subunit ions, wherein the first fragmentation device is closer to the ion source than the second fragmentation device; 
an RF power supply to apply two RF voltage waveforms to the plurality of electrodes of the second fragmentation device, such that a first RF waveform is applied to every other electrode and a second RF waveform is applied to the remaining electrodes, where the two RF voltage waveforms are 180 degrees out of phase with each other; and 
a mass analyzer to receive and mass analyze ions from the first and/or second fragmentation devices.

27. (Currently Amended)  A mass spectrometer for mass analyzing macromolecular complex ions comprising: 
an ion source for generating macromolecular complex ions, the macromolecular complex ion including a plurality of monomer subunits that are non-covalently bound together in the macromolecular complex ion; 
a first fragmentation device comprising an ion trap to receive complex ions generated from the ion source, wherein the ion trap is configured to be pumped to a pressure above 10-2 mbar[[,]] and to trap the complex ions for a period of at least 2 ms to provide a collision energy from 200 to 300 V per elementary charge of the complex ions for at least fragmenting the complex ions to monomer subunit ions[[, and to confine the macromolecular complex ion and monomer subunit ions using an RP waveform with an amplitude of 100 Vpp to 300 Vpp]]; 
a second fragmentation device spatially separated downstream from the first fragmentation device for receiving subunit ions from the first fragmentation device and configured to fragment the subunit ions, wherein the first fragmentation device is closer to the ion source than the second fragmentation device; 
an RF power supply to apply two RF voltage waveforms to the plurality of electrodes of the second fragmentation device, such that a first RF waveform is applied to every other electrode and a second RF waveform is applied to the remaining electrodes, where the two RF voltage waveforms are 180 degrees out of phase with each other; and 
a mass analyzer to receive and mass analyze ions from the first and/or second fragmentation devices.

Claim Rejections - 35 USC § 251
Claims 1-30 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The test for recapture is a three step process as set forth in MPEP 1412.02.
According to the first step of the process, claims 1-30 have been broadened since each of independent claims 1, 21 and 27 have been amended to delete similar limitations with respect to the macromolecular complex ions and the monomer subunit ions being confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp.  In particular, claim 1 deletes “wherein the macromolecular complex ions and the monomer subunit ions are confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp”.  Claim 21 deletes “wherein the first fragmentation device is configured to confine the macromolecular complex ions and the monomer subunit ions using an RF waveform with an amplitude of 100 Vpp to 300 Vpp”.  Claim 27 deletes “and to confine the macromolecular complex ion and monomer subunit ions using an RP waveform with an amplitude of 100 Vpp to 300 Vpp”.
With respect to the second step of the test for recapture, the above broadening relates to surrendered subject matter.  In the Office Action mailed 04/28/1017 during prosecution of the ‘074 patent, claims 1, 2, 4, 7, 9-25, 35, 41, 52, 55-58, and 61 were rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (U.S. 6,872,939), in view of Senko (U.S. 9,048,074), in further view of Beardsley et al, “Non-Covalent Protein Tetramers and Pentamers with “n” Charges Yield Monomers with n/4 and n/5 Charges”, Anal Chem., 2009 February 15; 81(4): 1347-1356, and in still further view of Douglas (U.S. 5,248,875).  In response to the rejection, Applicant amended each of the independent claims, i.e., claims 1, 24 and 56 in the amendment filed 07/21/2017 to recite the exact limitations that Applicant now seeks to remove by reissue.  For convenience, claims 1, 24 and 56 as they appeared in the 07/21/2017 amendment are reproduced below:


    PNG
    media_image1.png
    268
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    585
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    274
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    196
    558
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    52
    544
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    499
    567
    media_image6.png
    Greyscale


	Accompanying this amendment, Applicant expressly argued in the Remarks filed 07/21/2017 that the added limitation with respect to the macromolecular complex ions and the monomer subunit ions being confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp in each of the independent claims distinguishes over the art.  In particular, in the Remarks filed 07/21/2017 (p. 10), Applicant argued the following:
Claim 1 is amended to recite that the macromolecular complex ions and the monomer subunit ions are confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp.  Claims 24 and 56 are amended with similar limitations.  None of the cited references disclose trapping the macromolecular complex ions and the monomer subunit ions within the first fragmentation device using an RF waveform with an amplitude of Vpp to 300 Vpp.  As such, claims independent claims 1, 24, and 56 are allowable as are all dependent claims that depend therefrom.  Applicant respectfully requests withdrawal of these rejections.

	Additionally, on p. 9 of the Remarks filed 07/21/2017, in discussing a telephonic interview between the Examiner and Applicant on 07/20/2017, Applicant stated that “[i]t was agreed that the claims would be amended to recite the first fragmentation device having a RF waveform with an amplitude of 100 Vpp to 300 Vpp to overcome the currently cited prior art.”
In the Examiner’s Amendment/Notice of Allowability subsequently mailed 09/28/2017, an additional limitation with respect to a particular RF power supply was added to each of independent claims 1, 24 and 56, and the independent claims issued as instant independent claims, 1, 21 and 27, respectively.
	With respect to the third step of the test for recapture, the above noted surrender generating limitation, i.e., the limitation with respect to the macromolecular complex ions and the monomer subunit ions being confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp, has been eliminated from each of independent reissue claims 1, 21 and 27.  While reissue claims 1, 21 and 27 add a new limitation that the first fragmentation device is closer to the ion source than the second fragmentation device, this new limitation does not materially narrow relative to said surrender generating limitation such that the surrendered subject matter is not entirely or substantially recaptured.  In particular, whether the first fragmentation device is closer to the ion source than the second fragmentation device is unrelated to the surrender generating limitation requirement that the macromolecular complex ions and the monomer subunit ions are confined within the first fragmentation device using an RF waveform with an amplitude of 100 Vpp to 300 Vpp.
Accordingly, claims 1-30 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘074 patent.  Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “the plurality of electrodes of the second fragmentation device” lack positive antecedent basis in claim 1 itself.  The same applies to dependent claims 2-20.  It is suggested that “the plurality” be changed to “a plurality”.
Claim 7 is indefinite because “the step of selecting one or more subunits by m/z” lacks positive antecedent basis in claim 1.  The same applies to dependent claims 8 and 9.
Claim 21 is indefinite because “the plurality of electrodes of the second fragmentation device” lack positive antecedent basis in claim 21 itself.  The same applies to dependent claims 22-26.  It is suggested that “the plurality” be changed to “a plurality”.
Claim 27 is indefinite because “the plurality of electrodes of the second fragmentation device” lack positive antecedent basis in claim 27 itself.  The same applies to dependent claims 28-30.  It is suggested that “the plurality” be changed to “a plurality”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (U.S. 9,852,895) in view of Senko (U.S. 9,048,074), Beardsley et al, “Non-Covalent Protein Tetramers and Pentamers with “n” Charges Yield Monomers with n/4 and n/5 Charges”, Anal Chem., 2009 February 15, 81(4): 1347-1356 (hereinafter “Beardsley”), and Douglas (U.S. 5,248,875).
Kenny teaches a mass spectrometer and a method of mass spectrometry wherein ions are fragmented in ion trap (1) to form first fragment ions; the first fragment ion are then transferred to a (second) fragmentation device (2) located downstream of ion trap (1) to fragment at least some of the first fragment ions to form a plurality of second fragment ions (i.e., instant plurality of first fragment ions); and mass analyzing the second fragment ions in a mass analyzer (see col. 2, line 50 through col. 3, line 3; col. 5, lines 18-33; col. 9, lines 25-38; col. 15, line 4 through col. 16, line 11 and Fig. 1, reproduced below).

    PNG
    media_image7.png
    134
    427
    media_image7.png
    Greyscale

Kenny’s Fig. 5, reproduced below, shows a particularly preferred mass spectrometer comprising an ion guide (13); a quadrupole ion trap (14) which fragments ions into first generation fragment ions; the first generation fragment ions having a particular mass or mass to charge ratio are then preferably isolated within the ion trap (14) and sent to downstream to (second) fragmentation cell (15) to produce second generation fragments (i.e., instant plurality of first fragment ions), which are mass analyzed in mass analyzer (16) (see also col. 18, lines 8-63).
 
    PNG
    media_image8.png
    206
    624
    media_image8.png
    Greyscale

As seen in Kenny’s Figs. 1 and 5, the instant first fragmentation device, i.e., ion trap (1, 14) is located closer to the ion source than the second fragmentation device (2, 15).  Kenny’s ion trap (1, 5) can have a pressure above 10-2 mbar (see col. 6, lines 19-35).  The trapping period for ions in ion trap (1, 5) can be, for example, greater than 10 ms (see 3, lines 45-51).
Kenny teaches that the (second) fragmentation device (2, 15) can have a plurality of electrodes, and that an RF power supply supplies RF voltages to the electrodes such that adjacent electrodes of the fragmentation device may be arranged at opposite phases, e.g. +−+−+−+−+− etc., i.e., the RF voltage waveforms are 180 degrees out of phase with each other (see paragraph bridging cols. 4-5).
Kenny differs from the instant claims is not teaching the analysis of macromolecular complex ions and fragment monomer ions, such as proteins and peptides.
Senko discloses a mass spectrometer 100 (see Fig. 3) that uses an ion trap (col. 11, line 26-49) for analyzing macromolecular complex (protein) ions and fragment monomer (peptide) ions, wherein analyte amounts are quantified or analyte ratios are determined using the detected intensities of tag or label fragments determined from the MS data.  The resultant MS spectra provide information relating to the relative concentrations of the peptide according to its sources, treatments or the physical or biological conditions applied to the peptide in the sources (see also col. 7, line 8-67; col. 8, line 1-27 and col. 9, line 49-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kenny’s mass spectrometer for analyzing samples containing macromolecular complex (protein) ions and fragment monomer (peptide) ions as per the teachings of Senko in order to provide fast and efficient identification of proteins in biological samples.
Kenny and Senko fail to teach that, the macromolecular complex ion includes a plurality of monomer subunits that are non-covalently bound together in the macromolecular complex ion.
Beardsley teaches a comparison of mass spectra of macromolecular complex ions obtained from transthyretin samples using both Collision Induced Dissociation (CID) and Surface Induced Dissociation (SID), shown in Fig. 1 reproduced below, where transthyretin is a protein that forms a non-covalent complex composed of four identical monomer subunits (the claimed macromolecular complex) (see pages 4 and 5).

    PNG
    media_image9.png
    442
    400
    media_image9.png
    Greyscale

The CID fragmentation spectra in Beardsley’s Fig. 1(a) has a distribution of monomer product ions (5+ through 9+) generated from multiple collisions of the 15+ precursor ion with argon atoms, where the most abundant monomer peak is 8+.  In contrast the SID fragmentation spectra Beardsley’s Fig. 1(b) shows a much broader distribution of monomer product ions (3+ through 9+) formed by collisions of the 15+ precursor ion with the surface, where the most abundant monomer peak is at 4+.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the mass spectrometry of Kenny and Senko using CID and SID in accordance with Beardsley in order to analyze the different dissociation mechanisms of non-covalently bound macromolecular complex (protein) ions, thereby deriving structural details that would add depth to the increasing power of mass spectrometry in the structural biology field.
Bateman and Senko also do not teach providing a collision energy of 200 to 300 V per elemental charge.
Douglas discloses a mass spectrometer comprised of tandem ion traps Q1, Q2, Q3 operated as collision cells, such that when 100 to 200 volts are applied to the electrodes of a trap, in order to fragment ions, the energy of a singly charged parent ion passing through the cell would be 100 to 200 eV (col. 3, line 43-63), and by increasing the pressure in the collision cell the resolution of the fragmented ions was increased.  Douglas further teaches obtaining high resolution mass spectra for a peptide sample (Angiotensinogen) using a dwell or trapping time of 10 ms (see col. 6, line 10-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass spectrometer of Kenny in view of Senko and Beardsley so as to use a collision energy of 200 to 300 eV in accordance with Douglas, while increasing the pressure in the collision cell, in order to detect both parent and daughter ions in the mass spectrometer with high resolution.
Regarding claims 5, 6, 10-16, 23, 24, 28 and 30, the combination of Kenny, Senko, Beardsley and Douglas discloses the claimed mass spectrometer and method of use that includes the claimed ion trap fragmentation devices where subunit ions undergo collisional dissociation at the claimed energies, as described above, where Kenny also teaches the claimed mbar pressure range (col. 6, lines 19-32), as well as the use of differently pumped pressure regions in the upstream and downstream ion traps (col. 11, lines 52-64).
Regarding claims 7-9, Kenny teaches that the first generation fragments are subjected (prior to submission into the second fragmentation device) to a filter, e.g., quadrupole filter, based on mass to charge ratio (see col. 13, lines 49-44 and col. 15, lines 16-21).  Senko teaches applying a broadband waveform and using the claimed multiple notched waveform to perform such filtering (see col. 3, line 7-25 and col. 9, lines 26-48).  With respect to claims 8 and 9, Senko teaches that the waveform can be an RF waveform (see, for example, col. 8, line 34, and col. 12, line 46).  While Senko does not teach the frequency spectrum of each notch as per claims 8 and 9, Senko teaches that the frequency components may be calculated by first choosing a desired multi-notch waveform and then calculating an inverse Fourier Transform of the desired waveform (see col. 4, lines 21-24).  Accordingly, it would have been obvious to ordinary skill in the art to have determined an appropriate frequency spectrum for the notches, such as the 1 kHz to 5 kHz here claimed, so as to perform fragment filtering.
Regarding claims 17-20, 22, 25 and 29, Kenny teaches using a quadrupole for the fragmentation device and mass analyzer (col. 6, line 66 through col. 7, line 4; col. 8, line 63 through col. 9, line 3), and using RF and axial fields in the ion trap (col. 5, lines 34-44).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kenny in view of Senko, Beardsley, and Douglas as applied to claims 1, 2, 4-25 and 27-30 above, and further in view of Kaddis et al, “Sizing Large Proteins and Protein Complexes by Electrospray Ionization Mass Spectrometry and Ion Mobility’, J Am Soc Mass Spectrom 2007, 18, pp. 1206-1216 (hereinafter “Kaddis”).
Kenny in view of Senko, Beardsley and Douglas, as relied upon for the reasons stated above, does not specifically teach measuring protein complex ions having a mass greater than 0.5 MDa, as per instant claim 3. 
Kaddis teaches performing mass spectrometry analysis of the protein complex A. fulgidus ferritin including the 2 MDa ferritin complex (see Fig. 5 and p. 1212). 
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the mass spectrometry of Kenny in view of Senko, Beardsley and Douglas on protein complex ions having a mass greater than 0.5 MDa as here claimed because Kaddis shows that mass spectrometry analysis can be done on a protein complex of 2 MDa, and so as to obtain high resolution mass spectra of the protein complex.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kenny in view of Senko, Beardsley, and Douglas as applied to claims 1, 2, 4-25 and 27-30 above, and further in view of EP 1,465,234 A2 to Kim et al (hereinafter “Kim”).
Kenny in view of Senko, Beardsley and Douglas is relied upon for the reasons stated above.  Kenny further teaches that the ion source can be an electrospray ion source and that the mass spectrometer may further comprise an ion guide between the ion source and the ion trap (see col. 12, lines 25-53; col. 18, lines 8-18 and Fig. 5) .
 Kenny in view of Senko, Beardsley and Douglas does not specifically teach that the ion guide is an ion funnel, or the use of orthogonal injection from the electrospray ion source into the ion funnel.
Kim teaches an ion guide for use in mass spectrometry, wherein the ion guide is a segmented ion funnel and provides for more efficient use with ionization sources, such as an ionization source with orthogonal injection (see Abstract; ¶ 0031; col. 13, lines 30-34; and Fig. 22).
	It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use Kim’s segmented ion funnel for Kenny’s ion guide with orthogonal injection of ions because the segmented ion funnel is a known ion guide in the art and provides for greater efficiency, as taught by Kim.  As noted above, Kim teaches that the segmented ion funnel can be used with orthogonal ion injection, as here claimed.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,887,074 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991 	Central Reexamination Unit 3991